                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

Brian Green,

                               Plaintiff,

v.                                                         CASE NO. 3:19-CV-00075-KDB

Wells Fargo Bank, N.A.; Brock & Scott, PLLC,

                               Defendants.


     DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO STRIKE
          AND/OR MOTION TO DISMISS SECOND AMENDED COMPLAINT

        NOW COME Wells Fargo Bank, N.A. (“Wells Fargo”); Brock & Scott, PLLC (Brock &

Scott”) and K. Saanval Amin (“Amin”) (collectively, “Defendants”), by and through their

undersigned counsel, and submit this Memorandum of Law in Support of Motion to Strike

and/or Motion to Dismiss pursuant to Rule 12 of the Federal Rules of Civil Procedure (the

“Rules”).

        Based upon the facts that Wells Fargo was voluntarily dismissed from this action, Brock

& Scott was previously dismissed with prejudice and Amin was previously voluntarily dismissed

from this action, and pursuant to the doctrines of res judicata and/or collateral estoppel,

Plaintiff’s Second Amended Complaint should be stricken pursuant to Rule 12(f) of the Rules.

In addition, Plaintiff’s Second Amended Complaint should be dismissed for lack of subject

matter jurisdiction and failure to state a claim upon which relief can be granted pursuant to Rule

12(b)(1) & (6) of the Rules.




            Case 3:19-cv-00075-KDB Document 37 Filed 03/25/20 Page 1 of 8
                               PROCEDURAL BACKGROUND

       On February 14, 2019, Plaintiff Brian Green (“Plaintiff”) initiated this action by filing a

Complaint against Defendants Wells Fargo Bank, N.A., Brock & Scott, PLLC and K. Saanval

Amin (the “Complaint”).       [D.E. 1]    On May 6, 2019, and prior to the issuance of any

Summonses or any attempted service of the Complaint, Plaintiff filed an Amended Complaint

(the “First Amended Complaint”) against Defendants Wells Fargo and Brock & Scott. [D.E. 8]

On June 1, 2019, Wells Fargo and Brock & Scott filed a Motion to Dismiss the First Amended

Complaint. [D.E. 15]

       On August 12, 2019, this Court granted the Motion to Dismiss, and dismissed with

prejudice claims brought under 15 U.S.C. § 1692g; and dismissed without prejudice claims

brought under 15 U.S.C. § 1692c and N.C.G.S. § 75-1.1. [D.E. 25] In addition, this Court

interpreted “the [First] Amended Complaint to mean that Plaintiff intended to drop his claim

against K. Saanval Amin” and directed the Clerk “to terminate K. Saanval Amin as a defendant

in this action.” [D.E. 1; p. 1, fn #1 & p. 11]

       On August 26, 2019, Plaintiff filed a Notice of Appeal to the United States Court of

Appeal for the Fourth Circuit with respect to the August 12, 2019 Order granting the Motion to

Dismiss. On January 23, 2020, the Fourth Circuit Court of Appeals issued its opinion regarding

Plaintiff’s appeal. The Fourth Circuit’s opinion affirmed this Court’s dismissal with prejudice of

all claims against Brock & Scott and all claims under 15 U.S.C. § 1692(g), and remanded the

remaining claims to this Court to, in this Court’s discretion, “either afford [Plaintiff] Green

another opportunity to amend or dismiss these claims with prejudice, thereby rendering the

dismissal order a final appealable judgment.” [Opinion, p. 3] On February 3, 2020, on remand,

this Court entered an Order which afforded “Plaintiff another opportunity to amend his



                                                 2

         Case 3:19-cv-00075-KDB Document 37 Filed 03/25/20 Page 2 of 8
complaint. Such amended complaint must contain a ‘short and plain statement of the claim’

showing that Plaintiff is entitled to relief against remaining Defendant Wells Fargo Bank, N.A.”

(citations omitted) [D.E. 31, p. 2]

       On March 2, 2020, Plaintiff filed a Second Amended Complaint which expressly

“removes Defendant Wells Fargo Bank, N.A. from Original Complaint, First Amended

Complaint, and adds Defendant K. Saanval Amin to Second Amended Complaint.” [D.E. 33, p.

2]

                                          ARGUMENT

I.     Wells Fargo is No Longer a Party to this Action.

       The Fourth Circuit’s August 12, 2019 opinion ordered that upon remand either the

remaining claims against Wells Fargo be dismissed with prejudice or Plaintiff be afforded

another opportunity to amend his complaint regarding these claims. In its February 3, 2020

Order, this Court afforded Plaintiff another opportunity to amend his complaint against Wells

Fargo, and advised Plaintiff that “[f]iling an amended complaint that fails to address the

deficiencies previously identified by the Court in this dismissal order (Doc No. 25), will likely

result in this action being dismissed with prejudice.” [D.E. 31, p. 2]

       Rather than take advantage of said opportunity, Plaintiff expressly “remove[d] Defendant

Wells Fargo Bank, N.A.” from this action. [D.E. 33, p. 2]        Accordingly, not only should all

claims against Wells Fargo be dismissed with prejudice based upon Plaintiff’s failure to comply

with this Court’s February 3, 2020 Order, but Wells Fargo should be deemed terminated from

this action due to Plaintiff’s voluntary, affirmative act of removing said party and, since Wells

Fargo was the sole remaining defendant, this entire action should be dismissed with prejudice,

terminated and/or otherwise closed.



                                                 3

         Case 3:19-cv-00075-KDB Document 37 Filed 03/25/20 Page 3 of 8
II.    Brock & Scott previously Dismissed With Prejudice.

       The Fourth Circuit affirmed the dismissal with prejudice of all claims alleged against

Brock & Scott. [Opinion, p. 2] On remand, this Court afforded Plaintiff another opportunity to

amend his complaint only with respect to claims against Wells Fargo, and advised Plaintiff that

“[f]iling an amended complaint that fails to address the deficiencies previously identified by the

Court in this dismissal order (Doc No. 25), will likely result in this action being dismissed with

prejudice.” [D.E. 31, p. 2]

       Rather than take advantage of said opportunity to amend the First Amended Complaint

with respect to claims alleged against Well Fargo, Plaintiff filed a Second Amended Complaint

which purportedly revised and/or inserted additional claims against Brock & Scott. Pursuant to

the August 12, 2019 Order of this Court, Brock & Scott was dismissed with prejudice from this

action. [D.E. 25] Plaintiff appealed that Order, and the Fourth Circuit affirmed this Court’s

dismissal with prejudice as to all claims against Brock & Scott. Accordingly, Brock & Scott is

no longer a party to this action.

       Moreover, having previously amended his Complaint once as a matter of course, Plaintiff

was not permitted to further amend said pleading without the opposing party’s written consent or

leave of this Court. Fed R. Civ. P. 15(a)(2). No Defendant consented to such an amendment and

the amendments set forth in the Second Amended Complaint far exceed the scope of the leave to

amend granted in this Court’s February 3, 2020 Order.          Therefore, the Second Amended

Complaint should be stricken pursuant to Rule 12(f) of the Federal Rules of Civil Procedure.

       In the alternative, as set forth above, Brock & Scott was dismissed with prejudice from

this action. Pursuant to the August 12, 2019 Order of this Court and the doctrines of res judicata

and/or collateral estoppel, this Court lacks jurisdiction and the Second Amended Complaint fails



                                                4

          Case 3:19-cv-00075-KDB Document 37 Filed 03/25/20 Page 4 of 8
to state a claim upon which relief can be granted. Therefore, the Second Amended Complaint

should be dismissed pursuant to Rule 12(b)(1) & (6) of the Federal Rules of Civil Procedure.

III.      Amin was previously Voluntarily Dismissed.

          Plaintiff’s original Complaint named Amin as a Defendant. [D.E. 1] Subsequently,

Plaintiff filed the First Amended Complaint against only Defendants Wells and Brock & Scott.

[D.E. 8] In the August 12, 2019 Order granting the Motion to Dismiss, this Court interpreted

“the Amended Complaint to mean that Plaintiff intended to drop his claim against K. Saanval

Amin” and directed the Clerk “to terminate K. Saanval Amin as a defendant in this action.”

[D.E. 1; p. 1, fn #1 & p. 11]

          The Fourth Circuit affirmed the dismissal with prejudice of all claims alleged against

Brock & Scott. [Opinion, p. 2] On remand, this Court afforded Plaintiff another opportunity to

amend his complaint only with respect to claims against Wells Fargo, and advised Plaintiff that

“[f]iling an amended complaint that fails to address the deficiencies previously identified by the

Court in this dismissal order (Doc No. 25), will likely result in this action being dismissed with

prejudice.” [D.E. 31, p. 2]

          Rather than take advantage of said opportunity to amend the First Amended Complaint

with respect to alleged claims against Well Fargo, Plaintiff filed a Second Amended Complaint

which purportedly “adds Defendant K. Saanval Amin to Second Amended Complaint.” [D.E.

33, p. 2] Pursuant to the August 12, 2019 Order of this Court, Amin was ordered terminated as a

defendant in this action. [D.E. 1, p. 11] Although Plaintiff appealed that Order, the termination

of Amin was not raised as an issue by Plaintiff. Accordingly, Amin is no longer a party to this

action.




                                                5

            Case 3:19-cv-00075-KDB Document 37 Filed 03/25/20 Page 5 of 8
       Moreover, having previously amended his Complaint once as a matter of course, Plaintiff

was not permitted to further amend said pleading without the opposing party’s written consent or

leave of this Court. Fed R. Civ. P. 15(a)(2). No Defendant consented to such an amendment and

the amendments set forth in the Second Amended Complaint far exceed the scope of the leave to

amend granted in this Court’s February 3, 2020 Order.           Therefore, the Second Amended

Complaint should be stricken pursuant to Rule 12(f) of the Federal Rules of Civil Procedure.

       In the alternative, as set forth above, Amin was previously voluntarily dismissed from

this action by Plaintiff. In addition, Amin incorporates by reference, as if fully set forth herein,

any and all arguments set forth in Defendants’ Memorandum in Support of Motion to Dismiss

previously filed on June 1, 2019. [D.E. 16] Pursuant to the August 12, 2019 Order of this Court

and the doctrines of res judicata and/or collateral estoppel, this Court lacks jurisdiction and the

Second Amended Complaint fails to state a claim upon which relief can be granted. Therefore,

the Second Amended Complaint should be dismissed pursuant to Rule 12(b)(1) & (6) of the

Federal Rules of Civil Procedure.

                                         CONCLUSION

       Through the First Amended Complaint, Plaintiff voluntarily terminated Amin from this

action. This Court dismissed with prejudice Brock & Scott from this action, and on appeal the

Fourth Circuit affirmed said dismissal. Through the Second Amended Complaint, Plaintiff

voluntarily terminated Wells Fargo from this action.         Accordingly, the Second Amended

Complaint must be stricken pursuant to Rule 12(f) of the Federal Rules of Civil Procedure. In

the alternative, the Second Amended Complaint must be dismissed with prejudice based upon

the doctrines of res judicata and/or collateral estoppel and Rule 12(b)(1) and/or (6) of the

Federal Rules of Civil Procedure.



                                                 6

         Case 3:19-cv-00075-KDB Document 37 Filed 03/25/20 Page 6 of 8
      WHEREFORE, for the foregoing reasons and the reasons sets forth in Defendants’

Motion to Dismiss Second Amended Complaint filed contemporaneously herewith, which is

incorporated herein by reference, Defendants respectfully pray that the Court strike the Second

Amended Complaint, and/or, in the alternative, dismiss the Second Amended Complaint with

prejudice.

      Respectfully submitted this 25th day of March, 2020.
                                               /s/ Alan M. Presel
                                               Alan M. Presel, NC Bar #24470
                                               BROCK & SCOTT, PLLC
                                               8757 Red Oak Blvd., Suite 150
                                               Charlotte, NC 28217
                                               Telephone: 704-643-0290 ext. 1009
                                               Facsimile: 704-553-7225
                                               Alan.Presel@brockandscott.com
                                               Attorneys for Defendants Wells Fargo Bank,
                                               N.A., Brock & Scott, PLLC & K. Saanval Amin




                                              7

        Case 3:19-cv-00075-KDB Document 37 Filed 03/25/20 Page 7 of 8
                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

Brian Green,

                             Plaintiff,

v.                                                         CASE NO. 3:19-CV-00075-KDB

Wells Fargo Bank, N.A.; Brock & Scott, PLLC,

                             Defendants.


                                CERTIFICATE OF SERVICE

       This is to certify that on this date the undersigned has electronically filed the foregoing
Memorandum of Law in Support of Motion to Strike and/or Motion to Dismiss Second
Amended Complaint with the Clerk of Court using the CM/ECF system. This is to further
certify that on this date the undersigned has served, or caused to be served, the foregoing upon
pro se Plaintiff by placing a copy of the same in a postage paid envelope addressed to the person
hereafter named, return address clearly indicated, to the place and address stated below, which is
the last known address, and by depositing said envelope in the U.S. Mail:
                                      Brian Green
                                      113 Indian Trial Road North, Suite 280
                                      Indian Trial, NC 28079
                                      Pro Se Plaintiff

       Respectfully submitted this 25th day of March, 2020.
                                                 /s/ Alan M. Presel
                                                 Alan M. Presel, NC Bar #24470
                                                 BROCK & SCOTT, PLLC
                                                 8757 Red Oak Blvd., Suite 150
                                                 Charlotte, NC 28217
                                                 Telephone: 704-643-0290 ext. 1009
                                                 Facsimile: 704-553-7225
                                                 Alan.Presel@brockandscott.com
                                                 Attorneys for Defendants Wells Fargo Bank,
                                                 N.A., Brock & Scott, PLLC & K. Saanval Amin


         Case 3:19-cv-00075-KDB Document 37 Filed 03/25/20 Page 8 of 8
